Citation Nr: 0605708	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  99-23 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for joint pain of the 
feet, to include as due to undiagnosed illness.

2. Entitlement to service connection for joint pain of the 
hands, to include as due to undiagnosed illness.

3. Entitlement to service connection for joint pain of the 
shoulders, to include as due to undiagnosed illness.

4. Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

5. Entitlement to service connection for sleep disturbance, 
to include as due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1966, and from January 1991 to May 1991, including service in 
the Southwest Asia Theater of operations from February 1991 
to May 1991.  He also had additional service in the reserves, 
including the Army National Guard from April 1983 to 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO in July 2003.

The Board remanded this case in May 2004 for additional 
development.  Most of the directives of the remand were 
complied with; but unfortunately additional development is 
still necessary concerning the left foot.  The Board also 
notes that for the purpose of this appeal, the feet 
disabilities are more accurately addressed separately.

In the Board hearing, the veteran submitted testimony on a 
service connection claim for a bilateral knee disability, to 
include as due to an undiagnosed illness.  This issue has not 
been adjudicated, and is referred to the RO.  

The issue of service connection for a left foot disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  Pes planus in the right foot clearly and unmistakably 
pre-existed service; and clearly and unmistakably did not 
increase in severity during service.

3.  The veteran's complaints of joint pain in the right foot, 
bilateral hands, and shoulders have been attributed to the 
medically diagnosed condition of osteoarthritis, which was 
not manifested during service, or for many years thereafter.

4.  The veteran's complaints of fatigue have been attributed 
to emotional fatigue from the death of his daughter, 
chemotherapy treatment, and a sleep disorder, and are not 
shown to be related to service.

5.  The veteran's complaints of sleep disturbance have been 
attributed to the medically diagnosed condition of 
gastroesophageal reflux and sleep misperception, and are not 
shown to be related to service.


CONCLUSIONS OF LAW

1.  Pes planus preexisted service and was not aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  

2.  Osteoarthritis of the right foot, bilateral hands, and 
shoulders was not incurred in or aggravated by the veteran's 
active duty service, nor may its incurrence or aggravation 
therein be presumed. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  Fatigue was not incurred in or aggravated by active 
service, and is not due to an undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.317 (2005).

4.  Sleep disturbance was not incurred in or aggravated by 
active service, and is not due to an undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed March 
1999 rating decision, June 1999 statement of the case (SOC), 
and October 2002 and November 2005 supplemental statements of 
the case (SSOC's) that discussed the pertinent evidence, and 
the laws and regulations related to the service connection 
claims for his claimed conditions, to include as due to 
undiagnosed illness.  These documents essentially notified 
the veteran of the evidence needed to prevail on his claims.

In addition, in a May 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any additional evidence.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO notified the 
veteran again in August 2004.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in May 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the March 1999 rating decision, the RO denied 
the veteran's service connection claims, to include as due to 
undiagnosed illness.  In May 2004, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claim on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in May 
2004 was not given prior to the first AOJ adjudication of the 
claims, the subsequent VA letter corrected any procedural 
errors.  The notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, an April 1999 VA medical record, and a July 2003 
private medical record.  The veteran also notified VA in 
September 2004 of two individuals, who had personal knowledge 
of his disabilities.  In August 2005, the RO asked the 
veteran if he wanted VA to request information from the two 
individuals, or if he would submit the information directly; 
however, the veteran never responded.  The CAVC has held that 
the duty to assist "is not always a one-way street" and 
that, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.  Based on the above, the Board finds that reasonable 
efforts have been made to obtain all available evidence.  
Moreover, there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in January 1999 and 
July 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The veteran seeks service connection for joint pain of the 
right foot, bilateral hands, and shoulders, fatigue, and 
sleep disturbance, to include as due to undiagnosed illness.  
His personnel records show that his periods of service 
included service in the Southwest Asia Theater of operations 
from February 1991 to May 1991. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period. See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2005).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004), and applies to claims, 
which were pending on or filed after May 4, 2005.  As the 
veteran's case was pending as of that date, the amendment 
applies.

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
"it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.'" Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003).

I.  Joint pain of the right foot

Initially, the shows some medical evidence of a disability 
related to the right foot. 

A January 1999 VA general examination shows a finding of pes 
planus.  A January 1999 VA joints examination report, 
however, shows no evidence of any breakdown of the skin or 
unusual shoe wear, tenderness, or flat foot, and adequate 
alignment of the Achilles tendon.  

A July 2003 private medical report shows complaints of pain 
and stiffness in the right foot for the last four to five 
months, and difficulty walking.  Physical examination 
revealed tenderness in the right foot, but no swelling.  The 
assessment was osteoarthritis of the right foot.  July 2003 
radiology reports, however, do not show osteoarthritis in the 
right foot.

In July 2005, a VA examination report shows complaints of 
joint pain in the right foot and associated stiffness, with 
no history of injury.  The veteran stated that the pain was 
constant and became worse with increased activity.  X-ray 
examination revealed some degenerative changes in the right 
first metatarsal phalangeal joint.

Upon review, there is no medical evidence the joint pain in 
the right foot is related to an undiagnosed illness.  The 
July 2005 examiner specifically found no evidence of any 
undiagnosed condition related to Persian Gulf Syndrome.  The 
medical evidence also shows diagnoses of pes planus and 
osteoarthritis in the right foot, which are actual 
disabilities that can account for the pain.  Based on these 
findings, service connection may not be provided for 
complaints of joint pain in the right foot, based on the 
provisions of 38 C.F.R. § 3.317(a)(1)(ii).  See also 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Consideration of the claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis; thus, 
the next issue is whether there is evidence of any in-service 
incurrence of a right foot disability.

Two days after entry into service, the veteran underwent an 
examination on July 23, 1965, which showed secondary pes 
planus, asymptomatic, not considered disabling.  The Board 
considers this clear and unmistakable evidence of a 
preexisting pes planus condition.  As such, it must be 
determined whether there is clear and unmistakable evidence 
that the veteran's pre-existing pes planus was not aggravated 
by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 
1111 (emphasis added)); see VAOGCPREC 3- 2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003).

The veteran does not contend, nor are there findings of any 
in-service injury related to the right foot or treatment for 
pes planus.  Orthopedic examinations dated in May 1969, April 
1983, and July 1988 show a normal right foot.  At release 
from active duty in March 1991, an orthopedic examination 
report also shows a normal right foot.  The Board finds that 
the absence of any in-service findings related to the right 
foot provides clear and unmistakable that the pes planus 
disability was not aggravated by service.

Additionally, none of the medical evidence of record relates 
the current findings of right foot osteoarthritis to service.  
The July 2005 examiner specifically found that there was no 
evidence of in-service aggravation of osteoarthritis.  
Moreover, the first diagnosis of osteoarthritis in the right 
foot was in 2003, which is 12 years after service.  
Therefore, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§  3.307, 3.309.  

Although the veteran has argued that the joint pain in his 
right foot is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, while the Board 
has considered the veteran's lay assertions, they do not 
outweigh the medical evidence of record, which does not show 
that the right foot joint pain is related to service, to 
include due to an undiagnosed illness.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for joint pain in the 
right foot, to include as due to undiagnosed illness is 
denied.  38 C.F.R. §§ 3.303, 3.317.  In making this decision, 
the Board has considered the benefit-of-the-doubt-doctrine; 
but as the evidence is not equally balanced, in this regard, 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Joint pain of the hands 

A January 1999 VA orthopedic examination report shows 
complaints of joint pain in the hands, present for the past 
four to five years and progressive, mostly constant lately.  
The veteran also noted that the symptoms increase with the 
weather and when he plays sports.  On physical examination, 
all of the fingers showed adequate alignment.  There was a 
full apposition of the thumb with all fingers, and evidence 
of a right ring finger distal interphalangeal nodule.  There 
was no evidence of swelling, but there was present tenderness 
in that joint.  He had a negative Tinel's sign, adequate 
grip, and adequate abduction and adduction of all of the 
fingers.  The examiner found early degenerative joint disease 
affecting the hands.

A January 1999 general VA examination report shows complaints 
of pain in the joints of the hands for four years.  X-ray 
examination showed unremarkable bony structures and no 
evidence of recent fracture or dislocation in both hands.

A July 2005 VA examination report shows complaints of joint 
pain and stiffness in the hands, with no history of injury to 
the joints.  Physical examination revealed full range of 
motion of all the joints with minimal tenderness in the 
proximal interphalangeal joints on palpation.  There were 
minimal degenerative changes in the bilateral hands and right 
first metacarpal.

Upon review, there is no medical evidence the joint pain in 
the hands is related to an undiagnosed illness.  The July 
2005 examiner specifically found no evidence of any 
undiagnosed condition related to Persian Gulf Syndrome.  The 
examiner also stated that the condition of both hands is 
related to osteoarthritis and not to any undiagnosed 
condition.  As the medical evidence shows diagnoses of 
disabilities, which account for joint pain in the hands, 
service connection may not be provided under the provisions 
of 38 C.F.R. § 3.317(a)(1)(ii).  See also VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

Consideration of the claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis; however, 
the medical evidence is still against the claim.  

There are no in-service findings related to the hands.  
Orthopedic examinations from July 1965 to March 1991 
consistently were normal.  There also is no medical evidence 
relating the current findings of osteoarthritis of the hands 
to service.  The July 2005 examiner found that the 
osteoarthritis of the hands was related to the aging process.  
Additionally, the first diagnosis of osteoarthritis of the 
hands was in January 1999, which is 12 years after service; 
thus service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Although the veteran has argued that the joint pain in his 
hands is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, while the Board 
has considered the veteran's lay assertions, they do not 
outweigh the medical evidence of record, which shows that the 
joint pain in the bilateral hands is not related to service, 
to include due to an undiagnosed illness.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for joint pain in the 
hands, to include as due to undiagnosed illness is denied.  
38 C.F.R. §§ 3.303, 3.317.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine; but 
as the evidence is not equally balanced, in this regard, it 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Joint pain in the shoulders

A January 1999 VA orthopedic examination report shows 
complaints of joint pain in the shoulders, present for the 
past four to five years and progressive, mostly constant 
lately.  The veteran also noted that his symptoms increase 
with the weather and when he plays sports.  On physical 
examination, both shoulders showed adequate range of motion.

A January 1999 general VA examination report shows complaints 
of pain in the joints of the shoulders for four years.  X-ray 
examination showed unremarkable bony structures and no 
evidence of recent fracture or dislocation in both shoulders.

A July 2005 VA examination report shows complaints of joint 
pain and stiffness in the shoulders, with no history of 
injury to the joints.  Physical examination revealed no 
evidence of painful motion, lack of endurance, fatigability, 
weakness, or incoordination.  X-ray examination revealed 
degenerative changes in the acromioclavicular joint.

Upon review, there is no medical evidence the joint pain in 
the shoulders is related to an undiagnosed illness.  The July 
2005 examiner specifically found no evidence of any 
undiagnosed condition related to Persian Gulf Syndrome.  The 
examiner also stated that the condition of the shoulders is 
related to osteoarthritis and not to any undiagnosed 
condition.  As the medical evidence shows a diagnosed 
disability, which account for joint pain in the shoulders, 
service connection may not be provided under the provisions 
of 38 C.F.R. § 3.317(a)(1)(ii).  See also VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

Consideration of the claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis; however, 
the medical evidence is still against the claim.  

There are no in-service findings related to the shoulders.  
Orthopedic examinations from July 1965 to March 1991 
consistently were normal.  There also is no medical evidence 
relating the current findings of degenerative arthritis of 
the shoulders to service.  The July 2005 examiner 
specifically found that the osteoarthritis of the shoulders 
was related to the aging process.  Additionally, the first 
diagnosis of degenerative changes in the acromioclavicular 
joints was in July 2005, which is 14 years after service; 
thus, service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Although the veteran has argued that the joint pain in his 
shoulders is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, while the Board 
has considered the veteran's lay assertions, they do not 
outweigh the medical evidence of record, which shows that the 
bilateral shoulder pain is not related to service, to include 
due to an undiagnosed illness.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for joint pain in the 
shoulders, to include as due to undiagnosed illness is 
denied.  38 C.F.R. §§ 3.303, 3.317.  In making this decision, 
the Board has considered the benefit-of-the-doubt-doctrine; 
but as the evidence is not equally balanced, in this regard, 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


IV. Fatigue

A January 1999 general VA examination report shows complaints 
of general fatigue.  The veteran stated that it was hard to 
get motivated, and recalled being emotional several years 
ago.  The examiner noted that the veteran had lost a child in 
1987, and never saw a counselor or a psychiatrist.  The 
examiner diagnosed fatigue and indicated that the explanation 
for the fatigue was noted above. 

A January 1999 VA chronic fatigue syndrome examination shows 
the veteran admitted to feeling occasionally depressed.  The 
examiner noted that the veteran appeared to be on the edge of 
tears as he described the death of his daughter.  The veteran 
reported that he did not feel that he was performing up to 
his standards, felt more frequently tired, and sometimes felt 
he was not concentrating or was as sharp as he used to be.  
The examiner noted that he was completely without any 
psychomotor abnormalities and denied suicidal ideation.  

An April 1999 VA mental health sleep center evaluation shows 
a history of mild to moderate daytime sleepiness with 
difficulty maintaining wakefulness during the day.

A July 2005 VA examination report shows the veteran had 
completed chemotherapy from 2001 to 2004 for a recent 
diagnosis of non-Hodgkin's lymphoma, and persisted with 
fatigue regarding the status of the lymphoma.  The veteran 
denied depression and stated that he felt tired most of the 
time.  The examiner found that the veteran did not fit the 
criteria for chronic fatigue syndrome, specifically noting 
that the six required criteria were not met.

Upon review, there is no medical evidence that the veteran's 
complaints of fatigue are related to an undiagnosed illness.  
The July 2005 examiner specifically found no evidence of any 
undiagnosed condition related to Persian Gulf Syndrome.  The 
examiner also found no diagnosis of chronic fatigue syndrome 
and indicated that the fatigue symptoms might be explained by 
a sleep disorder.  Additionally, the medical evidence shows 
other factors related to fatigue, including emotional fatigue 
from the death of his daughter, and fatigue associated with 
three years of chemotherapy treatment for lymphoma.  As the 
medical evidence shows other findings to account for his 
fatigue, and no findings of an undiagnosed condition or 
chronic fatigue syndrome, service connection may not be 
provided under the provisions of 38 C.F.R. § 3.317(a)(1)(ii).  
See also VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Consideration of the claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis; however, 
the medical evidence is still against the claim.  There are 
no in-service findings related to fatigue.  There also is no 
medical evidence relating the current findings of fatigue to 
service.  Additionally, the non-Hodgkins lymphoma, 
necessitating chemotherapy treatment, which was associated 
with fatigue, was not found to be related to service.  (See 
October 2002 rating decision).

Although the veteran has argued that complaints of fatigue 
are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, while the Board 
has considered the veteran's lay assertions, they do not 
outweigh the medical evidence of record, which does not show 
that complaints of fatigue are related to service, to include 
due to an undiagnosed illness.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for complaints of 
fatigue, to include as due to undiagnosed illness is denied.  
38 C.F.R. §§ 3.303, 3.317.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine; but 
as the evidence is not equally balanced, in this regard, it 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V.  Sleep disturbance

A January 1999 general VA examination report shows complaints 
of difficulty sleeping for approximately the past eight 
years. The veteran stated that he wakes up frequently and 
sleeps lightly, and has to take Tylenol p.m. sometimes.  He 
admitted to sometimes taking naps during the day, and 
sometimes fell asleep when watching television.

A January 1999 VA chronic fatigue syndrome examination report 
shows complaints of not sleeping well for the past seven to 
eight years, awakening easily, and seldomly dreaming.  A 
symptom review was conducted with the veteran, who reported 
that he slept six to seven hours a night.  The examiner found 
that although the veteran had complaints of a sleep disorder, 
he reported sleeping six to seven hours a night most nights; 
also no abnormalities were noted on the testing performed.

An April 1999 VA mental health sleep center evaluation shows 
a history of occasional snoring, frequent nocturnal 
awakening, restless and unrefreshing sleep, occasional 
morning headaches, and occasional difficulty falling asleep.  
His medical history included gastroesophageal reflux, and 
habits included rare alcohol use, two to three cups of 
regular coffee, and one cola per day.  He slept about six 
hours total per night.  The diagnoses were insufficient sleep 
syndrome, inadequate sleep hygiene, sleep related to 
gastroesophageal reflux, and sleep state misperception.

In July 2005, a VA examination report shows the veteran 
indicated he was able to sleep six to eight hours, but woke 
up frequently at night.  He took naps during the daytime when 
he was watching television.  He admitted to having a lot of 
snoring at night, but indicated that he did not have any 
formal evaluation with a sleep study, and his sleep apnea had 
not been evaluated.

Upon review, there is no medical evidence that the veteran's 
complaints of sleep disturbance are related to an undiagnosed 
illness.  The July 2005 examiner specifically found no 
evidence of any undiagnosed condition related to Persian Gulf 
Syndrome.  While there is medical evidence of a sleep 
disorder, an April 1999 sleep center evaluation attributed 
this to gastroesophageal reflux and sleep state 
misperception.  As the medical evidence shows other findings 
to account for his sleep disturbance, and no findings of an 
undiagnosed condition, service connection may not be provided 
under the provisions of 38 C.F.R. § 3.317(a)(1)(ii).  See 
also VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Consideration of the claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis; however, 
the medical evidence is still against the claim.  There are 
no in-service findings related to a sleep disturbance.  There 
also is no medical evidence relating the current findings of 
a sleep disorder to service.  Additionally, the 
gastroesophageal reflux, which the fatigue has been related 
to, was not found to be related to service.  (See March 1999 
rating decision).

Although the veteran has argued that complaints of sleep 
disturbance are related to service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, while the Board 
has considered the veteran's lay assertions, they do not 
outweigh the medical evidence of record, which does not show 
that complaints of sleep disturbance are related to service, 
to include due to an undiagnosed illness.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for complaints of a 
sleep disturbance, to include as due to undiagnosed illness 
is denied.  38 C.F.R. §§ 3.303, 3.317.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine; but as the evidence is not equally balanced, in 
this regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for joint pain of the right 
foot, to include as due to undiagnosed illness is denied.

Entitlement to service connection for joint pain of the 
hands, to include as due to undiagnosed illness is denied.

Entitlement to service connection for joint pain of the 
shoulders, to include as due to undiagnosed illness is 
denied.

Entitlement to service connection for fatigue, to include as 
due to undiagnosed illness is denied.

Entitlement to service connection for sleep disturbance, to 
include as due to undiagnosed illness is denied.


REMAND

The Board previously remanded this case in May 2004, in part 
for a medical opinion on the etiology of a left foot 
disability.  A July 2005 VA examiner, however, did not offer 
an opinion on whether the veteran's left foot disability was 
related to service. 

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The CAVC 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1. The veteran should be afforded 
another VA orthopedic examination to 
determine the nature, etiology, and 
severity of his left foot disability.  
The same examiner, who conducted the 
July 2005 examination, should conduct 
the new examination, if available.  It 
is imperative that the examiner review 
the evidence in the claims folder, 
including a complete copy of this 
REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner should 
do the following:

(a)  The examiner should note the July 
1965 finding of secondary pes planus at 
entry into service, and should determine 
whether there is any evidence that the 
veteran's pes planus either developed or 
underwent an increase due to incidents 
in service, including a February 1989 
left foot injury.

(b)  If the examiner determines that the 
veteran's pes planus did undergo an 
increase in service, the examiner should 
give an opinion on whether it is at 
least as likely as not (50-50 chance) 
that the increase was beyond the natural 
progression of the disease

(c)  If the examiner determines that 
there was no increase in the veteran's 
pes planus in service, the examiner 
should next give an opinion as to whether 
it is at least as likely as not (50-50 
chance) that any current disability of 
the left foot, such as pes planus and/or 
osteoarthritis, is related to any event 
service, including the February 1989 left 
foot injury.  

The examiner should integrate the 
previous findings and diagnoses with 
current findings to obtain an accurate 
picture of the nature of the veteran's 
left foot disability.  The examiner must 
provide in detail the reasons and bases 
for any medical opinions given.  If it is 
not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


